DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 08/19/2022.
	Claims 2 and 18 have been canceled.
	Claims 1, 7 and 15 have been amended.
	Claims 1, 3-17 and 19-22 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.



Response to Arguments
	Applicant's arguments filed on 06/21/2022: have been fully considered but they are not persuasive:
	The argument reciting that “Takasu does not teach or suggest at least "causing, while the customer UI element is rendered within the customer UI window, at least a portion of the customer UI window and the customer UI element to be rendered concurrently on at least a portion of the non-control terminal along with a merchant UI element”. The examiner respectfully disagree as Takasu teaches in Fig. 4 (A-B) the first user interface (U1) of first tablet terminal 101 and the second user interface (U2) of second tablet terminal 102 displaying, in the same information, in same time, of product name, price, quantities (QTY) (Fig. 4; U1; “39”and U2; “55”), transaction total and AMT received (Fig. 4; U1; “40”and U2; “58” and “25”) in portions of merchant and customer interfaces/monitors, see [0068-0078].
	Regarding the argument of the amended feature of “the one or more inputs are rendered as an overlay on the customer UI window” are considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 6-8, 10, 13-15, 17 and 19-22 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2015/0287012 to Takasu et al. (“Takasu”) in view of US. Pat. Pub. No. 2015/0095133 to Parker et al. (“Parker”) further in view of US Pat. Pub. No. 2009/0259557 to Carroll et al. (“Carroll”).

	Regarding claims 1, 7 and 15. Takasu discloses a system, comprising:
	a customer terminal configured to display one or more first screens guiding a customer through a point-of-sale (POS) transaction (Takasu, Fig. 1; “first tablet terminal 101 … first terminal control unit 261 … browser execution unit 261a”.  [0029]; “The first tablet terminal 101 is a tablet used by the checkout clerk that processes transactions at the checkout counter L, and provides an appropriate user interface to the checkout clerk when processing transactions at the checkout counter L”); 
	a merchant terminal configured to display one or more second screens guiding a merchant through the POS transaction (Takasu, Fig. 1; “second tablet terminal 102 … second terminal control unit 262 …second browser execution unit 262a”. [0030]; “The second tablet terminal 102 is a terminal with a function for displaying transaction-related information, such as the total amount of the transaction, for a customer at the checkout counter L. More specifically, the second tablet terminal 102 is a terminal that functions as a so-called customer display”); and 
	designating, based at least in part on a status of the POS transaction (Takasu, [0067]; “displays the first user interface U1 based on the acquired data”) and a state-designation protocol (Takasu, [0067]; “a program written in a specific scripting language with the functions for executing the transaction-related process”) associated with the system (Takasu, [0067]; “The first tablet terminal 101 … the checkout clerk or other worker first starts the browser of the first tablet terminal 101, and commands displaying the first user interface U1 on the touch panel 101a … acquires the web page data from an HTML file, for example, and displays the first user interface U1 based on the acquired data …  program written in a specific scripting language with the functions for executing the transaction-related process”), the terminal as a control terminal (Takasu, [0059]; “communicate, a first path K1, which is a logical communication path for sending and receiving data ( display-related data D1), is first established between the host-side first communication processing unit 401 of the first browser execution unit 261a, and the device-side first communication processing unit 501 of the communication unit 20b …  open a connection conforming to the WebSocket standard … Note that the host-side first communication processing unit 401 and the device-side first communication processing unit 501 are both function blocks related to a software interface for sending and receiving data according to the WebSocket standard”), the control terminal having control of a state of the system (Takasu, [0061-0063]; “To send data to the second browser execution unit 262a, the first browser execution unit 261a controls the host-side first communication processing unit 401 to output the data through the first path K1 to the device-side first communication processing unit 501 … Data is thus sent from the first browser execution unit 261a through the communication unit 20b to the second browser execution unit 262a”. Also see Fig. 4, [0069]; “the first user interface U1 in FIG. 4 (A)”));
	designating the terminal  as a non-control terminal, the non-control terminal without control of the state of the system (Takasu, [0060]; “communicate, a second path K2, which is a logical communication path for sending and receiving data ( display-related data D1), is opened between the host-side second communication processing unit 402 of the second browser execution unit 262a, and the device-side second communication processing unit 502 of the communication unit 20b. Like the first path K1, this second path K2 is a logical communication path based on a connection established according to the WebSocket standard”); 
	the state-designation protocol (Takasu, [0067]; “a program written in a specific scripting language with the functions for executing the transaction-related process”) configured to designate the state of the POS transaction and the at least one of the merchant terminal or the customer terminal utilizing information about the POS transaction (Takasu, [0085]; “the first browser execution unit 261a generates the display-related data D1 ( display data) that displays information in the respective areas formed in the second user interface U2 by a script function … The first browser execution unit 261a functioning as a data processing unit generates the display data (display-related data D1) … [0086] The display-related data D1 is data written in JSON (Java Script Object Notation), and is data specifying for each display area in the second user interface U2 the information to display in each area”)
	sending a first communication from the control terminal to the non-control terminal, the first communication specifying a user interface (UI) element to be rendered by the non-control terminal (Takasu, Fig. 4, [0075]; “The checkout clerk or other worker first starts the browser of the second tablet terminal 102, and commands displaying the second user interface U2 on the touch panel 102a. Based on this command, the second browser execution unit 262a of the second terminal control unit 262 accesses a specific address on the POS server 17… displays the second user interface U2 based on the acquired data”. [0047]; “the terminal interface 271 and the first terminal control unit 261 work together and function as a transmission unit that transmits data from a browser”. [0058]; “sending data from the first browser execution unit 261a to the second browser execution unit 262a through the communication unit 20b … specifically display-related data D1 (display data), and the specific format of this data”);
	causing a customer UI element (Takasu, Fig. 4; “55” + “56” + “57”. [0077]; “A purchased product display area 55 … a transaction total display area 56 … an amount-received display area 57”) to be rendered [[on]] within a customer UI window (Takasu, Fig. 4; “102a”. [0048]; “a touch panel 102 a (display unit)”) of the control terminal (Takasu, Fig. 4, [0075]; “The checkout clerk or other worker first starts the browser of the second tablet terminal 102, and commands displaying the second user interface U2 on the touch panel 102a”);
	causing, while the customer UI element (Takasu, Fig. 4 (A), [0068]; “FIG. 4 (A) shows an example of the first user interface U1 presented on the touch panel 101a”. [0068]; “FIG. 4 (A) shows an example of the first user interface U1 presented on the touch panel 101a”) is rendered [[on]] within the customer UI window the customer UI window and the customer UI element (Takasu, Fig. 4 (A-B); “U1”; “39” and “40”, and “U2”; “55-58”) to be rendered concurrently (Takasu, [0075]; “The checkout clerk or other worker first starts the browser of the second tablet terminal 102, and commands displaying the second user interface U2 on the touch panel 102a”. [0076]; “FIG. 4 (B) shows an example of the second user interface U2 displayed on the touch panel 102a”) on at least a portion (the first user interface (U1) of first tablet terminal 101 and the second user interface (U2) of second tablet terminal 102 displaying, in the same information, in same time, of product name, price, quantities (QTY) (Fig. 4; U1; “39”and U2; “55”), transaction total and AMT received (Fig. 4; U1; “40”and U2; “58” and “25”) in portions of merchant and customer interfaces/monitors, see [0068-0078])  of the non-control terminal along with a merchant UI (Takasu, Fig. 4 (B), [0076]; “FIG. 4 (B) shows an example of the second user interface U2 displayed on the touch panel 102a”) element (Takasu, [0067]; “the checkout clerk or other worker first starts the browser of the first tablet terminal 101, and commands displaying the first user interface U1 on the touch panel 101a”. (Takasu, Fig. 5; “first browser execution unit sends display –related data to communication unit through first path SB6” > “communication unit receives display related data SA4 > “communication unit sends display –related data through second path to second browser execution unit SA5”. [0091]; “displays the information specified by the received data in the appropriate areas of the second user interface U2 (step SD3). More specifically, the second terminal control unit 262 of the second tablet terminal 102 displays the display data (display-related data D1) generated by the first browser execution unit 261a functioning as the data processing unit of the first tablet terminal 101 on the touch panel 102a”); and 
	Takasu does not explicitly disclose that the control terminal is a “customer” terminal and the non-control terminal is the “merchant” terminal. However, Takasu teaches at [0098] that the invention is “not limited to what is used as an example in this embodiment. More specifically, the invention can be widely applied in systems that send data from a browser on one terminal to a browser on another terminal, and perform a computing process on the other terminal based on the data.” (emphasis added).  In other words, Takusa, while not explicitly stating it, teaches that the label of the computer, such as “customer” or “merchant,” can be switched without deviating from the disclosed invention.  In light of that teaching, it would have been an obvious matter of design choice to one of ordinary skill in the POS systems art at the time of filing to rearrange Takasu’s system parts to deliver the same functions of finalizing a transaction process using a POS system that has a merchant/customer terminals combination, wherein the rearrangement would not have modified the operation of the device.  See MPEP 2144.04 (VI) (C). 
	Takasu substantially discloses the claimed invention; however, Takasu fails to explicitly disclose the “non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, from the non-control terminal and at the control terminal, a second communication indicating one or more inputs received via the UI element rendered by the non- control terminal, the one or more inputs based at least in part on the state of the system”. However, Parker teaches: 
	non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Parker, [0054]; “a computer program product comprising computer-readable program instructions stored on a non-transitory computer-readable medium (e.g., memory 304) that is executable by a suitably configured processing device (e.g., processor 302)”):
	receiving, from the non-control terminal and at the control terminal, a second communication indicating one or more inputs received via the UI element rendered by the non- control terminal, the one or more inputs based at least in part on the state of the system (Parker, Fig. 5; “provide an indication of the point-of sale data to the consumer facing interface of the consumer facing display 508”. [0080]; “merchant device 114 (and/or server 110) may be configured to provide an indication of the point-of-sale data to the consumer facing interface of the consumer facing display device. Here, the consumer may view the point-of-sale data via the consumer facing interface, such as to ensure that the merchant has entered the point-of-sale data in accordance with the consumer's desires”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Takasu to include non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving, from the non-control terminal and at the control terminal, a second communication indicating one or more inputs received via the UI element rendered by non- control terminal, the one or more inputs based at least in part on the state of the system, as taught by Parker, where this would be performed in order to improve the type of functionality provided by the point-of-sale system, and increase the quality and speed of consumer service, and other aspects of a consumer's overall experience at the merchant shop. See Parker [0002].    
	The combination of Takasu in view of Parker substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the one or more inputs are rendered as an overlay on the customer UI window”. However, Carroll teaches: the one or more inputs are rendered as an overlay on the customer UI window (Carroll, Fig. 8; “receive triggering signal 804” > “display overlay interface screen 806” > “receive input for overlay interface screen 808”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems art at the time of filing to modify Takasu to the one or more inputs are rendered as an overlay on the customer UI window, as taught by Carroll, where this would be performed in order to provide enhanced efficiencies and user interactions with the customer kiosk ordering system. See Carroll [0007].

	Regarding claim 6 and 17. The combination of Takasu in view of Parker further in view of Carroll disclose the system of claim 1, the operations further comprising: 
	Takasu substantially discloses the claimed invention; however, Takasu fails to explicitly disclose the “causing data corresponding to one or more directions to be sent from the control terminal to the non-control terminal; and causing display of the one or more directions on the non-control terminal”. However, Parker teaches:
	causing data corresponding to one or more directions to be sent from the control terminal to the non-control terminal (Parker, [0098]; “the consumer facing interface and/or consumer facing device may be configured to receive the payment data, such as from a card reader (e.g., card reader 212 of consumer facing device 204 shown in FIG. 2) configured to generate the payment data. Here, the payment data may include credit card data (e.g., credit card number, expiration date, card verification value (CVV) etc.), debit card data, among other things that may be used to facilitate a financial transaction for the point-of-sale order”); and 
	causing display of the one or more directions on the non-control terminal (Parker, [0098]; “the payment data may be provided by the consumer using consumer facing device 204 and send to merchant device 202, such as via wireless PAN 220 and/or network 104”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include causing data corresponding to one or more directions to be sent from the control terminal to the non-control terminal; and causing display of the one or more directions on the non-control terminal, as taught by Parker, where this would be performed in order to improve the type of functionality provided by the point-of-sale system, and increase the quality and speed of consumer service, and other aspects of a consumer's overall experience at the merchant shop. See Parker [0002].    
	Regarding claim 8. The combination discloses the method of claim 7, further comprising: receiving a merchant input via the merchant terminal; and causing display of the merchant input on the customer terminal (Takasu, [0067]; “the checkout clerk or other worker first starts the browser of the first tablet terminal 101, and commands displaying the first user interface U1 on the touch panel 101a”).
	Regarding claim 10. The combination discloses the method of claim 7, further comprising:
	Takasu substantially discloses the claimed invention; however, Takasu fails to explicitly disclose the “rendering a personal identification number (PIN) pad display on a customer UI element of the customer terminal; and rendering the PIN pad display on a merchant UI element on the merchant terminal without presenting customer inputs received at the PIN pad display on the customer UI element”. However, Parker teaches:
	rendering a personal identification number (PIN) pad display on a customer UI element of the customer terminal (Parker, [0033] The consumer facing device may include a "consumer facing display device” … the consumer facing device may include a touchscreen … configured to generate … a pin number … a consumer payment signature, etc.”); and 
	rendering the PIN pad display on a merchant UI element on the merchant terminal without presenting customer inputs received at the PIN pad display on the customer UI element (Parker, as shown in Fig. 12. The generated information is displayed on the customer display only, such as the consumer payment signature).

    PNG
    media_image1.png
    309
    389
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include rendering a personal identification number (PIN) pad display on a customer UI element of the customer terminal; and rendering the PIN pad display on a merchant UI element on the merchant terminal without presenting customer inputs received at the PIN pad display on the customer UI element, as taught by Parker, where this would be performed in order to improve the type of functionality provided by the point-of-sale system, and increase the quality and speed of consumer service, and other aspects of a consumer's overall experience at the merchant shop. See Parker [0002].    

	Regarding claim 13. The combination discloses the method of claim 7, further comprising: 
	Takasu substantially discloses the claimed invention; however, Takasu fails to explicitly disclose the limitations of claim 13. However, Parker teaches:
	determining that a trigger event has occurred (Parker, Fig. 5; “Receive merchant inputs provided via the merchant facing interface 504”. Also, see [0076] Method 500 may begin at 502 and proceed to 504, where merchant device 114 may be configured to receive merchant inputs provided via the merchant facing interface”); 
	causing the control terminal to transition to the non-control terminal based at least in part on the trigger event (Parker, Fig. 5; “provide an indication of the point-of-sale data to the consumer facing interface of the consumer facing display device” 508”); and
 	causing the non-control terminal to transition to the control terminal based at least in part on the trigger event (Parker, Fig. 5; “receive payment data 516”. [0098]; “the payment data may be provided by the consumer using consumer facing device 204 and send to merchant device 202, such as via wireless PAN 220 and/or network 104”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include determining that a trigger event has occurred; causing the control terminal to transition to the non-control terminal based at least in part on the trigger event; and causing the non-control terminal to transition to the control terminal based at least in part on the trigger event, as taught by Parker, where this would be performed in order to improve the type of functionality provided by the point-of-sale system, and increase the quality and speed of consumer service, and other aspects of a consumer's overall experience at the merchant shop. See Parker [0002].    

	Regarding claim 14. The combination discloses the method of claim 13, comprising: 
	Takasu substantially discloses the claimed invention; however, Takasu fails to explicitly disclose the limitations of “wherein the trigger event comprises at least one of: completion of an item-input portion of the POS transaction; or completion of a payment-input portion of the POS transaction”. However, Parker teaches:
	wherein the trigger event comprises at least one of: completion of an item-input portion of the POS transaction (Parker, Fig. 5; “Receive merchant inputs provided via the merchant facing interface 504”. Also, see [0076] Method 500 may begin at 502 and proceed to 504, where merchant device 114 may be configured to receive merchant inputs provided via the merchant facing interface”); or completion of a payment-input portion of the POS transaction (Parker, Fig. 5; “Facilitate a financial transaction based on the total transaction cost and the payment data”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include wherein the trigger event comprises at least one of: completion of an item-input portion of a point-of-sale (POS) transaction; or completion of a payment-input portion of the POS transaction, as taught by Parker, where this would be performed in order to improve the type of functionality provided by the point-of-sale system, and increase the quality and speed of consumer service, and other aspects of a consumer's overall experience at the merchant shop. See Parker [0002].  
  
	Regarding claims 19 and 20. Claims 19 and 20 have been analyzed and are rejected for the same rationale used to reject claims 1. Claims 19 and 20 limitations do not teach or define any new limitations beyond claim 1; therefore, claims 19 and 20 are rejected under the same rationale.
	Regarding claims 21 and 22. The combination disclose the system of claim 1, the operations further comprising: determining a point of flow of the POS transaction (Takasu, Fig. 5; “first browser execution unit queries … information related to product SB2”); and wherein causing the at least the portion of the customer UI element (Takasu, Fig. 5; “first browser execution unit displays information in appropriate amount display area SB4” > “first execution generates display related data SB5”) to be rendered on the at least the portion of the non-control terminal is based at least in part on the point of flow of the POS transaction (Takasu, Fig. 5; “first browser execution unit sends display –related data to communication unit through first path SB6” > “communication unit receives display related data SA4 > “communication unit sends display –related data through second path to second browser execution unit SA5”. [0091]; “displays the information specified by the received data in the appropriate areas of the second user interface U2 (step SD3). More specifically, the second terminal control unit 262 of the second tablet terminal 102 displays the display data (display-related data D1) generated by the first browser execution unit 261a functioning as the data processing unit of the first tablet terminal 101 on the touch panel 102a”).

	Claims 3, 4, 11 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Takasu in view of Parker further in view of Carroll furthermore in view US. Pat. Pub No. 2015/0332382 to ASO et al (“ASO”). 

	Regarding claim 3. The combination of Takasu in view of Parker further in view of Carroll disclose the system of claim 1,  
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “the operations further comprising causing the POS transaction to be terminated based at least in part on a cancellation message received from at least one of the control terminal or the non-control terminal”. However, ASO teaches:
	the operations further comprising causing the POS transaction to be terminated based at least in part on a cancellation message received from at least one of the control terminal or the non-control terminal (ASO, Fig. 8; “Start counting down cancellation available time S60203” [Wingdings font/0xE0] “cancelation notice received S60205” [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] “execute cancelation 60206” [Wingdings font/0xE0] “cancelation confirmed S60310” [Wingdings font/0xE0] “YES”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include causing the POS transaction to be terminated based at least in part on a cancellation message received from at least one of the control terminal or the non-control terminal, as taught by ASO, where this would be perform to enable cancellation of a purchase order for an item or service placed over a network in case the customer made a wrong order which will increaser customer satisfaction. See ASO [0005].    
	Regarding claim 4. The combination discloses the system of claim 3, 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “wherein causing the POS transaction to be terminated is based at least in part on the cancellation being confirmed via the control terminal within a predetermined period of time from when the cancellation message is received”. However, ASO teaches 
	wherein causing the POS transaction to be terminated is based at least in part on the cancellation being confirmed via the control terminal within a predetermined period of time from when the cancellation message is received (ASO, Fig. 8, S60204-S60304; “Start counting down cancellation available time S60203” [Wingdings font/0xE0] “cancelation notice received S60205” [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] “execute cancelation 60206” [Wingdings font/0xE0] “cancelation confirmed S60310” [Wingdings font/0xE0] “YES”. Also, see ASO, [0089]; “step S60204, a request for updating the display of the cancellation confirmation screen is sent with an updated cancellation available time”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include causing the POS transaction to be terminated is based at least in part on the cancellation being confirmed via the control terminal within a predetermined period of time from when the cancellation message is received, as taught by ASO, where this would be perform to enable cancellation of a purchase order for an item or service placed over a network in case the customer made a wrong order which will increaser customer satisfaction. See ASO [0005].    
	Regarding claims 11 and 12. Claims 11 and 12 have been analyzed and are rejected for the same rationale used to reject claims 3 and 4, as claims 11 and 12 limitations do not teach or define any new limitations beyond claims 3-4; therefore, they are rejected under the same rationale.

	Claims 5 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Takasu in view of Parker further in view of Carroll furthermore in view US. Pat. Pub No. 2009/0012900 to Morin et al (“Morin”).

	Regarding claim 5 and 16. The combination of Takasu in view of Parker further in view of Carroll disclose the system of claim 1, the operations further comprising:
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “storing first data corresponding to a first level of confidentiality in first memory associated with the customer terminal; and storing second data corresponding to a second level of confidentiality in second memory associated with the merchant terminal, the first level of confidentiality being greater than the second level of confidentiality”. However, Morin teaches:
	storing first data corresponding to a first level of confidentiality in first memory associated with the customer terminal (Morin, [0070]; “storage means 9 of the portable loyalty devices 3 of the customers … [0086]; It should further be noted that the storage means 9 can also contain personal data of the proprietor of the portable loyalty device 3 encrypted using their public key C1. Access to this data is therefore subject to authorization by the customer, for example by means of a personal identification number (PIN)”); and
	storing second data corresponding to a second level of confidentiality in second memory associated with the merchant terminal (Morin, [0067]; “The electronic terminal 1 of a merchant belonging to said at least one group includes a memory 5 for storing at least one loyalty program P1, P2 and reading, writing and processing means 7 for executing the loyalty programs P1, P2”), the first level of confidentiality being greater than the second level of confidentiality (Morin, Fig. 2, [0116]; “Moreover, every transaction has security features (authentication of purchases, non-accumulation of rewards, non-repudiation of transactions by a merchant, confidential transactions and confidential personal data), thus protecting both merchants and customers against fraud”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include storing first data corresponding to a first level of confidentiality in first memory associated with the customer terminal; and storing second data corresponding to a second level of confidentiality in second memory associated with the merchant terminal, the first level of confidentiality being greater than the second level of confidentiality, as taught by Morin, where this would be provide a system to store the costumer and merchant information associated with a specific transaction to provide a system where a customer can claim rewards and/or discounts. See Morin [0002].   
 	Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Takasu in view of Parker further in view of Carroll furthermore in view of US. Pat. Pub No. 2014/0108108 to Artman et al (“Artman”).

	 Regarding claim 9. The combination of Takasu in view of Parker further in view of Carroll disclose the method of claim 7, further comprising:
	Takasu substantially discloses the claimed invention; however, Takasu fails to explicitly disclose the “rendering a personal identification number (PIN) pad display on a customer UI element of the customer terminal”. However, Parker teaches:
	rendering a personal identification number (PIN) pad display on a customer UI element of the customer terminal (Parker, [0033] The consumer facing device may include a "consumer facing display device” … the consumer facing device may include a touchscreen … configured to … a pin number”); and 
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include rendering a personal identification number (PIN) pad display on a customer UI element of the customer terminal, as taught by Parker, where this would be performed in order to improve the type of functionality provided by the point-of-sale system, and increase the quality and speed of consumer service, and other aspects of a consumer's overall experience at the merchant shop. See Parker [0002].    
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “rendering the PIN pad display on a merchant UI element on the merchant terminal, the rendering of the PIN pad display presenting customer inputs received at the PIN pad display on the customer UI element”. However, Artman teaches:
	rendering the PIN pad display on a merchant UI element on the merchant terminal, the rendering of the PIN pad display presenting customer inputs received at the PIN pad display on the customer UI element (Artman, [0110]; “selecting approval payment selection 1712 may indicate approval of the payment. Additionally and/or alternatively, the consumer device may allow the user to provide an additional indication of consent. For example … enter a pin number … [0111] Returning to FIG. 13, the consumer device may be configured to send consumer approval data secured with wallet identifying to the merchant device at 1328”).
	Therefore, it would have been obvious to one of ordinary skill in the POS systems  art at the time of filing to modify Takasu to include rendering the PIN pad display on a merchant UI element on the merchant terminal, the rendering of the PIN pad display presenting customer inputs received at the PIN pad display on the customer UI element, as taught by Artman, where this would be performed in order to provide a merchant device can communicate directly with a consumer device in an efficient, but unsecure manner to obtain personal and/or other types of personally identifiable information over a secure network from a central system. See Artman [0004].    	 

Conclusion
1. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                               /PETER LUDWIG/Primary Examiner, Art Unit 3687